EXHIBIT 10.3

 

EXECUTION COPY

 

CONSENT AND WAIVER NO. 4

TO CREDIT AGREEMENT

 

This CONSENT AND WAIVER NO. 4 TO CREDIT AGREEMENT (this “Consent and Waiver”),
dated as of May 31, 2005, is made among Sabine Pass LNG, L.P., a Delaware
limited partnership (the “Borrower”), Société Générale, in its capacity as
administrative agent for the Lenders (the “Agent”) and HSBC Bank USA, National
Association, in its capacity as collateral agent for the Lenders (the
“Collateral Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Agent and the Collateral Agent are party to a
Credit Agreement dated as of February 25, 2005 (as amended, modified and
supplemented and in effect from time to time, the “Credit Agreement”), pursuant
to which the lenders from time to time party thereto (the “Lenders”) have agreed
to make loans to the Borrower in an aggregate principal amount of $822,000,000;

 

WHEREAS, the Borrower has been unable to procure the levels of insurance
required pursuant to the EPC Contract and Credit Agreement on commercially
reasonable terms;

 

WHEREAS, pursuant to, and as more fully described in, the waiver request letter
dated as of May 18, 2005 (the “Waiver Request Letter”) attached hereto as
Exhibit A, the Borrower has requested that the Lenders (a) consent to a
modification to the EPC Contract and a waiver of certain provisions of the
Credit Agreement to modify the required insurance coverages, and (b) consent to
a Change Order to increase the contract price of the EPC contract by an
amount not to exceed $6,900,000 to cover the increased costs of the contemplated
insurance;

 

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

Section 1. Definitions. Capitalized terms (including those used in the preamble
and the recitals above) not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement and the principles of
interpretation set forth therein shall apply herein.

 

Section 2. Consent. The Agent, acting with the consent of the Majority
Lenders, hereby consents to the Borrower (a) entering into a modification of
Attachment O to the EPC Contract solely to the extent necessary to effect the
changes to Attachment O requested in the Waiver Request Letter, and (b) entering
into a Change Order to increase the contract price of the EPC Contract by an
amount not to exceed $6,900,000 to cover the increased costs of the contemplated
insurance coverages above the current insurance allowance.



--------------------------------------------------------------------------------

Section 3. Waiver. The Agent, acting with the consent of the Majority Lenders,
hereby waives compliance with (a) Schedule 8.05(C)(6) of the Credit Agreement
solely to the extent necessary to permit the Borrower to obtain pollution
liability insurance with a term of no less than 41 months and (b) Schedule
8.05(F)(4)(a) of the Credit Agreement solely to the extent necessary to permit
the Borrower to obtain delayed startup and strikes, riots and civil commotion
coverages with term aggregate limits, in each case as set forth in the Waiver
Request Letter.

 

Section 4. Effectiveness. This Consent and Waiver shall become effective upon
receipt by the Agent of the counterparts of this Consent and Waiver duly
executed and delivered by the Borrower and receipt of approval of the Majority
Lenders.

 

Section 5. Miscellaneous.

 

(a) Limited Waiver.

 

(i) Except as expressly consented to or waived hereby, all of the
representations, warranties, terms, covenants, conditions and other provisions
of the Credit Agreement and the other Financing Documents shall remain unchanged
and unwaived and shall continue to be and shall remain in full force and effect
in accordance with their respective terms.

 

(ii) The consents and waivers set forth herein shall be limited precisely as
provided for herein to the provisions expressly consented to or waived herein
and shall not be deemed to be a waiver of any right, power or remedy of any
Lender, the Agent or the Collateral Agent under, or a waiver of, consent to, or
modification of, any other term or provision of the Credit Agreement, any other
Financing Document referred to therein or herein or of any transaction or
further or future action on the part of the Borrower which would require the
consent of the Lenders under the Credit Agreement or any of the other Financing
Documents.

 

(iii) Except as provided in Sections 2 and 3 hereof, nothing contained in this
Consent and Waiver shall abrogate, prejudice, diminish or otherwise affect any
powers, rights, remedies or obligations of any Person arising before the date of
this Consent and Waiver.

 

(b) Financing Document. This Consent and Waiver shall be deemed to be a
Financing Document referred to in the Credit Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

 

(c) Counterparts; Integration; Effectiveness. This Consent and Waiver may
be executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any parties hereto may execute this
Consent and Waiver by signing any such counterpart.

 

(d) Costs and Expenses. The Borrower agrees to pay and reimburse the Agent for
all its reasonable costs and out-of-pocket expenses (including, without
limitation, the reasonable fees and expenses of counsel to the Agent and the
Lenders) incurred in connection with the preparation and delivery of this
Consent and Waiver and such other related documents.



--------------------------------------------------------------------------------

(e) Governing Law. THIS CONSENT AND WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent and Waiver to be
duly executed and delivered as of the day and year first above written.

 

SABINE PASS LNG, L.P.,

as Borrower

By:  

Sabine Pass LNG—GP, Inc.,

its General Partner

     

 

  By:  

/s/ Graham McArthur

   

Name: Graham McArthur

Title: Treasurer

 

Address for Notices:

717 Texas Avenue, Suite 3100

Houston, TX 77002

Attn: Treasurer

 

 



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE,

as Agent

By:  

/s/ Deepa Dadiani

   

Name: Deepa Dadiani

Title: Vice President

 

Address for Notices:

1221 Avenue of the Americas

New York, NY 10020

Attn: Robert Preminger

 

 

 

Appendix A

 

 



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as Collateral Agent

By:  

/s/ Deirdra N. Ross

   

Name: Deirdra N. Ross

Title: Assistant Vice President

 

 

Address for Notices:

HSBC Bank USA, National Association

452 Fifth Avenue

New York, NY 10018

Attn: Corporate Trust

 

 

 

With a copy to:

DLA Piper Rudnick Gray Cary US LLP

One Liberty Place

1650 Market Street, Suite 4900

Philadelphia, PA 19103

Attn: Peter Tucci, Esq.

 

 

 



--------------------------------------------------------------------------------

Exhibit A

to Consent and Waiver

 

Waiver Request Letter

 

(see attached)



--------------------------------------------------------------------------------

LOGO [g34425image001.jpg]

 

May 18, 2005

 

Societe Generale

1221 Avenue of the Americas

New York, NY 10020

Attn: Robert Preminger

 

Re: Sabine Pass LNG, L.P. (“Sabine”)

Credit Agreement Dated February 25, 2005

 

Gentlemen:

 

Sabine and Bechtel Corporation have been negotiating with various insurance
markets to place the insurance coverages required by both the Credit Agreement
and the EPC Contract. The EPC Contract includes an insurance allowance of
$5,600,000 to cover the cost of the insurance. We have not been able to place
all of the required coverages due to the commercial unfeasibility of some of the
insurance.

 

Consequently, both Attachment O to the EPC Contract and Schedule 8.05 of the
Credit Agreement require modifications to reflect the insurance coverages that
we are seeking Lender approval to put in place.

 

Therefore, pursuant to Section 8.20(a)(i) of the above referenced Agreement,
Sabine is hereby requesting the consent of the Majority Lenders to make the
following modifications:

 

(1) Attachment O to the EPC Contract

 

Section 1A, 9(b) – Contractor’s Insurance – Builder’s Risk Insurance –
Additional Coverages

 

Attachment O requires that the builder’s risk policy shall insure the cost of
preventative measures to reduce or prevent a loss (sue & labor) in an amount not
less than $10 million.

 

Sabine requests this limit be reduced to $5 million. Sabine is of the opinion
that a $5 million limit is reasonable for a project of this nature. It should be
noted that the lenders have already consented to a $5 million sublimit in
Schedule 8.05 to the Credit Agreement.

 

Section 1A, 9(e) – Contractor’s Insurance – Builder’s Risk Insurance – Sum
Insured

 

Attachment O requires full limits for (i) flood and windstorm, and (ii) strikes
riots and civil commotion. The current builder’s risk program negotiated by
Bechtel has $100 million sub-

 

CHENIERE ENERGY, INC.

717 Texas Avenue, Suite 3100

   Ÿ    Houston, Texas 77002    Ÿ    (713) 659-1361    Ÿ    Fax (713) 659-5459



--------------------------------------------------------------------------------

limits for both coverages under Section 1 (property damage) but no sub-limits of
the Delayed Start-up Insurance (DSU).

 

Sabine requests that the following changes be made:

 

  1. Wind and flood coverage be modified to $400 million. It is our intent to
purchase an excess wind and flood policy which would provide an additional $300
million of aggregate limits in excess of the current $100 million limits
provided for in the builder’s risk program. It also should be noted the base
builder’s risk policy allows for one reinstatement of the $100 million limit at
a fixed price.

 

Sabine is comfortable with this reduction in limit given that the Komposit Risk
Engineering Review derived a total probable maximum loss, including both
physical and consequential losses, of $173 million. It should be noted that
Bechtel still retains the risk of loss for this exposure.

 

  2. Strikes, riots and civil commotion coverage be modified to $100 million.
Bechtel met with a lot of resistance from the insurance markets when they
attempted to get full limits for this exposure. Sabine is comfortable with this
reduction in limit given the actual exposures that the facility is exposed to.
The facility has received very positive local support from all levels of
Louisiana government from the Cameron parish police jury up to the governor of
the state. Komposit evaluated this risk as moderate. They point out that there
is a high concentration of oil refineries and petrochemical plants in the area,
and therefore do not anticipate significant local opposition to the project.
Neither Sabine nor Bechtel anticipates any significant labor issues arising
during the construction of the facility. It should be noted that Sabine retains
the risk of loss for this exposure.

 

Section 1A, 9(f) – Contractor’s Insurance – Builder’s Risk Insurance –
Deductible

 

Wind and Flood

 

Pursuant to Attachment O, flood and windstorm is subject to a deductible of 2%
of values at risk, subject to a minimum deductible of $1 million and a maximum
deductible of $2 million. The current builder’s risk policy has a deductible of
2% of values at risk, subject to a minimum deductible of $1 million but subject
to a maximum deductible of $5 million. Given the current deductible is 2% of the
values at risk, to a maximum of $5 million, there is no exposure this year given
the values at the site will not exceed $100 million until next year.

 

Sabine requests that the maximum deductible permitted be changed to $5 million.
It should be noted that the lenders have already consented to a $10 million
maximum deductible in Schedule 8.05 to the Credit Agreement. It should further
be noted that Sabine bears the risk of loss between $2 million and $5 million.



--------------------------------------------------------------------------------

Wet works

 

Attachment O requires a wet works deductible of no more than $500,000. The
current form of the builder’s risk policy has a $1 million deductible for wet
works. Sabine requests that this deductible be increased to $1 million. It
should be noted that the lenders have consented to a $1,000,000 deductible in
Schedule 8.05 of the Credit Agreement. The only wet work that is going to be
performed is the construction of the jetties. The subcontractor who is going to
be working on the jetties is assuming some of the risk of loss. Sabine is of the
opinion that a deductible of $1 million is reasonable for a project of this
magnitude.

 

Section 1A, 10 – Contractor’s Insurance – Builder’s Risk Delayed Startup
Insurance

 

Attachment O requires a deductible of not greater than 60 days. The current form
of the builder’s risk policy contains a 60 day deductible for most losses, but a
90 day deductible for wind and flood. The insurance carriers will not agree to
lower this deductible to 60 days. However, for an additional premium of
approximately $250,000 they are willing to lower the wind and flood DSU
deductible to 75 days. Sabine requests that the required DSU deductible for wind
and flood be increased to 75 days as a 60 day deductible is not currently
reasonably and commercially feasible in the marketplace.

 

Additionally, Attachment O stipulates that the DSU insurance cover losses
sustained when access to the site is prevented due to an insured peril at
premises in the vicinity of the site or losses sustained due to the accidental
interruption or failure, caused by an insured peril, of supplies of electricity,
gas, sewers, water or telecommunication up to the terminal point of the utility
supplier with the site, in both cases for a period of not less than 60 days. The
current form of the builder’s risk insurance contains 30 days coverage.

 

These coverages do not begin until after the deductible period of 60 days.
Sabine is of the opinion that 90 days (60 day deductible plus 30 days of
insurance coverage) is an adequate period to restore access to the site, or
utility supplies. Sabine requests that the required coverage periods be lowered
to 30 days.

 

Section 1B – Time for Procuring and Maintaining Insurance

 

The builder’s risk insurance is currently required to be in place no later than
June 3, 2005. Sabine requests that the placement of the contemplated $300
million aggregate limit for wind and flood in excess of the $100 million
coverage provided for in the main builders risk policy be extended to no later
than May 15, 2006.

 

Sabine feels that this request is reasonable given the fact that during the 2005
hurricane season, only soil preparation work is being performed. Therefore, the
$100 million limit already in place is adequate.

 

Section 6 – Miscellaneous Policy Provisions

 

Attachment O prohibits any annual or term aggregate limits of liability except
for the perils of flood, earth movement and windstorm. Sabine requests that the
delayed startup and the Strikes,



--------------------------------------------------------------------------------

riots and civil commotion coverages be permitted to have a term aggregate limit
to enable them to be procured in a commercially feasible manner.

 

Additional Coverages Required by the Lenders

 

Schedule 8.05 of the Credit Agreement, requires Marine General Liability
Insurance and Pollution Liability Insurance. Bechtel Corporation is placing this
insurance on behalf of Sabine. Consequently, these coverages need to be added to
Attachment O.

 

(2) Increase the contract price of the EPC Contract

 

Sabine is hereby requesting the consent of the Majority Lenders to enter into a
change order to increase the contract price of the EPC Contract by an amount not
to exceed $6,900,000 to cover the increased costs of the contemplated insurance
coverages above the current insurance allowance of $5,600,000. This increase in
cost will be covered by unallocated contingencies already included in the
approved Construction Budget and Schedule.

 

In addition to the above requested modifications to Attachment O, Sabine also
requests the following modifications to Schedule 8.05 of the Credit Agreement:

 

Section C(6) – Pollution Liability Insurance

 

Schedule 8.05 requires a 5 year policy. Sabine requests that this requirement be
changed to a 48 month term, to be more in line with the other insurance
coverages being put into place pursuant to Attachment O.

 

Section F(4)(a) – Miscellaneous Policy Provisions

 

Schedule 8.05 does not permit any annual or term limits of liability except for
the perils of flood, windstorm, earth movement and terrorism. Sabine requests
that the delayed startup and strikes, riots and civil commotion coverages be
permitted to have term aggregate limits to enable the coverages to be procured
in a commercially feasible manner. This request is also necessary due to the
contemplated change in Attachment O requesting the same modification.

 

Sincerely,

 

SABINE PASS LNG, L.P.

By:        

Graham A. McArthur

Its: Treasurer

 

 

 

 

 